

[logo.jpg]
 
Midtown Partners & Co.,
LLC                                                                                                           
4218 West Linebaugh Avenue
Tampa,
FL  33624                                                                                                           
Phone: 813.885.5744 ♦ Fax: 813.885.5911
 




PLACEMENT AGENT AGREEMENT


This agreement (the “Agreement”), made as of this 5th day of September, 2008, by
and between MAGNOLIASOLAR, INC., a Delaware corporation, (the “Company”), with
its principal place of business at 52-B Cummings Park, Suite 314, Woburn, MA
01801-2123and MIDTOWN PARTNERS & CO., LLC, (the “Placement Agent”, “Midtown” or
“Midtown Partners”), a Florida limited liability company, with its principal
place of business at 4218 West Linebaugh Avenue, Tampa, FL 33624, confirms the
understanding and agreement between the Company and the Placement Agent as
follows:


SECTION I


The Company hereby engages the Placement Agent as the Company’s exclusive
placement agent in connection with a proposed private placement in the United
States (the “Offering”) of up to twenty-five million dollars (US$25,000,000) of
the Company’s securities (the “Financing”). It is intended that the Offering
will be made solely “accredited investors” (the “Accredited Investors”), as such
term is defined in Rule 501(a) of Regulation D (“Regulation D”) promulgated
under the United States Securities Act of 1933, as amended (the “Securities
Act”), pursuant to an exemption from registration under applicable federal and
state securities laws available under Rule 506 of Regulation D and in accordance
with the terms of this Agreement.  The terms and conditions of the Financing
shall be subject to a final term Sheet to be set forth at a later date to be
approved by the Company. The Placement Agent hereby accepts such engagement upon
the terms and conditions set forth in this Agreement. This Agreement shall not
give rise to any commitment or obligation by the Placement Agent to purchase any
of the Financing or, except as set forth herein, to find purchasers for the
Financing, it being understood that the Offering will be conducted on a best
efforts basis.


The Placement Agent shall provide the following services (the “Services”):


(a)  Advise the Company with regard to the size of the Offering and the
structure and terms of the Financing in light of the current market environment;


(b)  Assist the Company in identifying and evaluating prospective qualified
Accredited Investors;


(c)  Approach such investors on a “best efforts basis” regarding an investment
in the Company; and
 
(d)  Work with the Company to develop a negotiating strategy and assist with the
negotiations with such potential investors; and
 
(e)  Advise the Company with respect to the reverse merger process, including
but not limited to public shell selection,


In connection with the Placement Agent providing the Services, the Company
agrees to keep the Placement Agent up to date and apprised of all material
business, market and current legal practices and developments related to the
Company and its operations and management, including, but not limited to
providing the Placement Agent with lists of current members and investors and
potential investors.  The Placement Agent shall devote such time and effort, as
it deems commercially reasonable under the
circumstances in rendering the Services.  The Placement Agent shall not provide
any work that is in the ordinary purview of a certified public accountant.  The
Placement Agent cannot guarantee results on behalf of the Company, but shall
pursue all avenues that it deems reasonable through its network of contacts.
 
 
1

--------------------------------------------------------------------------------

 

 
SECTION II


The Placement Agent, its affiliates and any person acting on its or their behalf
hereby represent, warrant and agree as follows (the “Placement Agent Parties”):


(a)           The Placement Agent Parties will cooperate with the Company to
ensure that the Financing offered and sold by the Placement Agent have been and
will be offered and sold in compliance with all federal and state securities
laws and regulations governing the registration and conduct of broker-dealers,
and each Placement Agent Party making an offer or sale of Financing was or will
be, at the time of any such offer or sale, registered as a broker-dealer
pursuant to Section 15(b) of the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and under the laws of each applicable state of
the United States (unless exempted from the respective state’s broker-dealer
registration requirements), and in good standing with the Financial Industry
Regulatory Authority.


(b)           The Placement Agent will use its best efforts to ensure that the
Financing offered and sold by the Placement Agent has been and will be sold only
to investors that it reasonably believes are Accredited Investors in accordance
with Rule 506 of Regulation D and applicable state securities laws; provided,
however, the Company shall make all necessary filings under Rule 503 of
Regulation D and such similar notice filings under applicable state securities
laws.  Prior to the sale and delivery of a Company security to any such
investor, the Placement Agent Parties will obtain an executed subscription
agreement and an executed investors’ rights agreement in the form agreed upon by
the Company and the Placement Agent (the “Subscription Documents”).


(c)           In connection with the offers and sales of the Financing, the
Placement Agent Parties have not and will not


(1)           Offer or sell, or solicit any offer to buy, any Financing by any
form of “general solicitation” or “general advertising”, as such terms are used
in Regulation D, or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act;


(2)           Use any written material other than the term sheet, that will be
approved by the Company and the Placement Agent at a later date, and the
Subscription Documents, and shall only rely upon and communicate information
that is publicly available regarding the Company to any potential investors
(without limiting the foregoing, none of the Placement Agent Parties is
authorized to make any representation or warranty to any offeree concerning the
Company or an investment in the Financing); or


(3)           Take any action that would constitute a violation of Regulation M
under the Exchange Act.


(d)           The Placement Agent shall cause each affiliate or each party
acting on its or their behalf with whom they enter into contractual arrangements
relating to the offer and sale of any Financing to agree, for the benefit of the
Company, to the same provisions contained in this Agreement.


SECTION III


The Company hereby represents, warrants and agrees as follows:


(a)           This Agreement and the Subscription Documents have been
authorized, executed and delivered by the Company and, when executed by the
Placement Agent each will constitute the valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency or reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.
 
 
2

--------------------------------------------------------------------------------

 

 
(b)           The offer and sale of the Financing, the Shares, and the Warrants
shall be exempt from registration under the Securities Act, and will comply, in
all material respects with the requirements of Rule 506 of Regulation D
promulgated under the Securities Act and any applicable state securities laws.
No documents prepared by the Company in connection with the Offering, or any
amendment or supplement thereto, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


(c)           The financial statements, audited and unaudited (including the
notes thereto), included in the Company’s latest annual information form and
subsequent quarterly reports (the “Financial Statements”), present fairly the
financial position of the Company as of the dates indicated and the results of
operations and cash flows of the Company for the periods specified. Such
Financial Statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved except as otherwise stated therein.


(d)           No federal, state or foreign governmental agency has issued any
order preventing or suspending the Offering.


(e)           The Company is a Delaware corporation organized, existing and with
active status under the laws of Nevada, with corporate power and authority under
such laws to own, lease and operate its properties and conduct its business as
now conducted. The Company has all power, authority, authorization and approvals
as may be required to enter into this Agreement and each of the Subscription
Documents, and to carry out the provisions and conditions hereof and thereof,
and to issue and sell the Financing, the Shares, and Warrants.


(f)           The Financing, the Shares, the Warrants, and common shares
issuable upon exercise of the Warrants (the “Warrant Shares”), have all been
authorized for issuance and sale pursuant to the Subscription Documents, and
when issued and delivered by the Company against payment therefore in accordance
with the terms of the Subscription Documents, will be validly issued and fully
paid and non-assessable.


(g)           With the exception of any approvals required by the Securities and
Exchange Commission related to the Offering, no further approval or
authorization of any shareholder of the Company, its Board of Directors or other
person or group is required for the issuance and sale of the Financing, the
Shares, the Warrants or the Warrant Shares.


(h)           Since the public filing of the Company’s latest audited or
unaudited financial statements there has not been any (A) material adverse
change in the business, properties, assets, rights, operations, condition
(financial or otherwise) or prospects of the Company, (B) transaction that is
material to the Company, except transactions in the ordinary course of business,
(C) obligation that is material to the Company, direct or contingent, incurred
by the Company, except obligations incurred in the ordinary course of business,
(D) change that is material to the Company or in the common shares or
outstanding indebtedness of the Company, or (E) dividend or distribution of any
kind declared, paid, or made in respect of the common shares.
 
(i)  In connection with the offers and sales of the Financing,


(1) Neither the Company nor any of its directors, officers, employees, agents or
representatives (“Company Representatives”) has taken or will take any action
which has caused or may cause the Offering not to qualify for exemption from the
registration requirements of the Securities Act or of United States federal,
state or other securities or other laws. In connection with the Offering,
neither the Company nor the Company Representatives shall offer or cause to be
offered the Shares or Warrants by any form of general solicitation or general
advertising as defined in Rule 502(c) of Regulation D.  Neither the Company nor,
to the Company’s knowledge, any of the Company Representatives has, prior to the
date hereof, made any offer or sale of securities which could be integrated for
purposes of the Securities Act or the rules and regulations thereunder with the
offer and sale of the Shares or Warrants in this Offering.
 
 
3

--------------------------------------------------------------------------------

 

 
(2) The Company shall notify the Placement Agent as soon as practicable of the
receipt of any notification with respect to the modification, rescission,
withdrawal or suspension of the qualification or registration of the Financing,
Shares or Warrants or of an exemption from such registration or qualification in
any jurisdiction.  The Company will use its reasonable best efforts to prevent
the issuance of any such modification, rescission, withdrawal or suspension and,
if any such modification, rescission, withdrawal or suspension is issued, to
obtain the lifting thereof as promptly as possible.


(3) The Company shall not solicit any offer to buy or offer to sell the
Financing, Shares or Warrants by any form of general solicitation or
advertising, including, without limitation, any advertisement, article, notice
or other communication published in any newspaper, magazine or similar medium or
broadcast over the Internet, television or radio or at any seminar or meeting
whose attendees have been invited by any general solicitation or advertising.
 
(4) Notify the Placement Agent promptly of the acceptance or rejection of any
subscription.


(5) The Company shall cooperate with the Placement Agent’s counsel to file five
(5) copies of a Notice of Sales of Securities on Form D with the Securities and
Exchange Commission no later than fifteen (15) days after the receipt into
escrow of subscription funds.  The Company shall file promptly such amendments
to such Notices on Form D as shall become necessary and shall also comply with
any filing requirement imposed by the laws of any state, province or
jurisdiction in which offers and sales are made, including all appropriate “blue
sky” filings.


(6) The Company shall not, directly or indirectly, engage in any act or activity
which may jeopardize the status of the Offering as an exempt transaction under
the Securities Act or under the securities or “blue sky” laws of any
jurisdiction in which the Offering may be made.


SECTION IV


The parties agree that the obligations of the Placement Agent to close the
Offering (the “Closing”) shall be subject to the satisfaction of the following
conditions, unless expressly waived in writing by the parties:


(a)           The Offering shall not be subject to any regulatory or judicial
proceeding questioning or reviewing its effectiveness for the purpose of
offering the Financing for sale and issuance.


(b)           The Company shall deliver a certificate of an officer of the
Company dated as of the Closing that affirms the accuracy of the representations
and warranties contained in Section III hereof.


(c)            The Agent shall have received an opinion of counsel to the
Company, dated as of the Closing, containing such opinions as requested by the
Placement Agent including that the Financing offered and sold in compliance with
this Agreement are not required to be registered under the Securities Act.


(d)           The Company shall have paid, or made arrangements satisfactory to
the Agent for the payment of, all such expenses as required by Section VII
below.


(e)           The Placement Agent and the Company shall have finalized and
agreed to the form of the warrant agreement and registration rights agreement
referred to in Section VII below.


(f)           The Placement Agent shall have received certificates for Shares
and Warrants sold to the investors in the Offering, duly executed and made out
in the name of such investors for the amount purchased.
 
 
4

--------------------------------------------------------------------------------

 

 
(g)           The Placement Agent shall have received a certificate of the
Secretary of the Company, dated as of the closing date, certifying to the
charter, bylaws, good standing in its state of incorporation and board
resolutions relating to the Offering as of such date and the incumbency of the
officers executing documentation delivered at the closing.


(h)           If there is more than one closing, then at each closing there
shall be delivered to the Placement Agent updated opinions, certificates or
other information described in this Section.


SECTION V


(a)           The term of this Agreement shall commence on the date first
written above and shall expire the earlier of one (1) year after the date the
Company (1) provides the Placement Agent with requested due diligence materials
and (2) the Company and the Placement Agent mutually agree that information
documents (including, but not limited to: a business plan; executive summary;
three-year historical income statement, statement of cash flows, and balance
sheet; five-year projected financial statements; use of proceeds statement;
investor presentation; valuation analysis), to be provided and approved by the
Company, are ready for presentation to the Placement Agent’s network of
potential financing sources or the closing of the Offering, unless terminated in
accordance with the provisions set forth below, or extended by the mutual
written consent of the parties hereto (the “Term”).  This Agreement may be
terminated only:


(1)           By the Placement Agent for any reason at any time upon thirty (30)
days’ prior written notice; or


(2)           By the Placement Agent upon default in the payment of any amounts
due to the Placement Agent pursuant to this Agreement or any breach of the
representations, warranties or covenants contained in this Agreement or any
document prepared by the Company in connection with the Offering, if such
default continues for more than fifteen (15) days following receipt by the
Company from the Placement Agent of written notice of such default and demand
for payment or cure of such breach; or.


(3)           By the Company or the Placement Agent for any reason at any time
upon fifteen (15) days’ prior written notice after the completion of the initial
Term; or


(4)           By the Company in the event (i) a Financing with minimum gross
proceeds of  $1,000,000 has not been completed within the initial ninety (90)
day period following execution of this Agreement and (ii) a second financing
with minimum gross proceeds of $3,000,000 has not occurred by the six (6) month
anniversary of execution of this Agreement; or


(5)           By mutual agreement of the parties.


(a) In the event of termination, the Placement Agent shall be immediately paid
in full on all items of compensation and expenses (including any amounts
deferred) payable to the Placement Agent pursuant hereto, as of the date of
termination.


(b) The Placement Agent Fee or Financing Fee shall become due and payable to
Placement Agent upon the date that the Company receives the proceeds of the
Financing from the party providing the Financing.  A Placement Agent Fee shall
also be payable with respect to any subsequent offering of securities of the
Company or any Qualified Financing (as defined in Section VI hereof) accepted
and received by Company within twenty four (24) months after the termination or
expiration of this Agreement, by any party or source of funding introduced or
facilitated by Placement Agent to Company; or
 
 
SECTION VI


At any time during the twenty four (24) months following the termination of this
Agreement, the Placement Agent shall be entitled to the compensation and fees as
set forth in Section VII of this Agreement for any Qualified Financing (as
defined below) received by the Company. “Qualified Financing” shall mean an
investment from a person after the termination of this Agreement that directly
results from the Placement Agent’s performance of the Services hereunder during
the Term of this Agreement or use by the Company of materials or work product
prepared by the Placement Agent in connection with such Services (for the
avoidance of doubt this shall mean any solicitation of a potential investor or
an introduction of a potential investor to the Company by the Placement Agent
related to the Offering during the Term of this Agreement).   The Placement
Agent agrees to provide to the Company within ten (10) days after the
termination of this Agreement (the “Delivery Deadline”) a list of all persons
solicited on behalf of the Company or introduced to the Company by the Placement
Agent related to the Offering (the “Solicitation List”) to assist the parties in
making a later determination as to whether a Qualified Financing has
occurred.  If the Solicitation List is not provided to the Company prior to the
expiration of the Delivery Deadline, the Company’s obligation to pay any
commissions or fees related to a Qualified Financing pursuant to this Section
VII shall immediately terminate. For purposes of this Agreement, receipt of
Qualified Financing shall be deemed to be received by the Company on the date
that a letter of intent or a definitive agreement regarding the Qualified
Financing is executed by the Company and the party providing such
financing.  The compensation or fees shall become payable to the Placement Agent
upon the date that the Company receives the proceeds of the Qualified Financing.
 
 
5

--------------------------------------------------------------------------------

 
 


The provisions set forth in this Section VI shall survive any termination of
this Agreement.


SECTION VII


The Company shall pay to the Placement Agent a non-refundable retainer fee of
common stock purchase warrants (the “Retainer Warrants”) in an amount equal to
1% of the total common stock outstanding as of the date of execution of this
Agreement.  The Retainer Warrants shall be exercisable at the equivalent of a
$17 million valuation.  The Retainer Warrants shall have identical terms and
conditions as the PA Warrants below.  The retainer fee and is due and payable
upon the execution to this Agreement.


In consideration for the performance of the Services hereunder, the Company
hereby agrees to pay to the Placement Agent such fees (“The “Placement Agent
Fee” or the “Financing Fee”) as outlined below:


(a)           If either the Company or the Placement Agent receives
subscriptions for Financing as a part of the Offering (the “Investors”), the
Company shall:


1) Pay to the Placement Agent in US dollars via wire from the third party
agent’s escrow at closing an amount equal to ten percent (10%) of the principal
amount of the Financing purchased by the Investors (the “Financing Fee”), and
pay to the Placement Agent a warrant solicitation fee equal to ten percent (10%)
of the gross proceeds received by the Company on the exercise of any Warrants
purchased by the Investors, which shall be payable immediately following such
exercise.


2) On each closing date of a Financing on which aggregate consideration is paid
or becomes payable to the Company for its Equity Securities, the Company shall
issue to the Placement Agent or its permitted assigns warrants (the “ PA
Warrants”) to purchase such number of shares of the common stock of the Company
equal to ten percent (10%) of the aggregate number of (x) shares of common stock
of the Company issued at each such Closing and (y) issuable by the Company under
the terms of any convertible securities issued in connection with the
Financings, which shall include the issuance to the Placement Agent of all
Series of Warrants equal to ten percent (10%) of the number of Warrants issued
to the  Investors. The number of shares of common stock issuable upon exercise
of the Warrants shall include all shares of common stock issuable under the
securities, including, without limitation, shares issuable upon conversion or
exercise of the securities.  The PA Warrants shall have a seven (7) year term
and shall provide for cashless exercise (even if the Purchasers do not have such
right) and have terms and conditions identical to the Warrants purchased by the
Investors, including, without limitation, anti-dilution, including protection
against issuances of securities at prices (or with exercise prices, in the case
of warrants, options or rights) below the exercise price of the Warrants and
full ratchet provisions to take into account any issuance of additional shares
of common stock as a result of an adjustment to the Securities or the shares of
common stock underlying the Securities.  The PA Warrants shall not be callable
or redeemable. The PA Warrants shall also include one (1) demand registration
right exercisable following the first anniversary of the closing, and piggyback
registration rights.  The PA Warrants shall be transferable within Midtown
Partners and to any designee of the Placement Agent, at the Placement Agent’s
discretion.
 
 
6

--------------------------------------------------------------------------------

 

 
3) An escrow with a third party agent approved by the parties hereto will be
used for each closing to which the Placement Agent shall be a party.  All
consideration due the Placement Agent shall be paid to the Placement Agent
directly there from.  Any fee charged by the escrow agent in the performance of
its duties as escrow agent shall be borne by the Company.


4)  Cause its affiliates to pay to the Placement Agent all compensation
described in this Section VII with respect to all securities sold to a purchaser
or purchasers at any time prior to the expiration of twelve (12) months after
the expiration of this Agreement (the “Tail Period”).


5) In addition to all other payments set forth in this Section VII, the Company
agrees to pay two percent (2%) of the principal amount of the Financing
purchased by the Investors (the “Non-accountable Fee”), less the non-refundable
due diligence fee stated at the beginning of this Section VII herein, which will
be used to pay Placement Agent expenses including fees such as entertainment
expenses, travel, etc. The Company also agrees to pay for the legal and due
diligence fees of the investor(s) as outlined in a final tern sheet to be set
forth at a later date to be approved by the Company.


(b)           It is acknowledged and agreed that the Company shall bear all
costs and expenses incident to the issuance, offer, sale and delivery of the
Financing.  These costs and expenses will include but are not limited to state
“Blue Sky” fees, legal fees, printing costs, travel costs, mailing, couriers,
personal background checks, and other expenses incidental to the advancement and
completion of the Offering.  The Company shall promptly, upon request, from time
to time reimburse the Placement Agent’s expenses within ten (10) days of receipt
by the Company of a written request from the Placement Agent for reimbursement
of expenses, including documentation therefore satisfactory to the Company.
These expenses shall not exceed $20,000.  The Company must pre-approve any
expense in excess of $1,000.  Upon execution of this Agreement, the Company
shall immediately pay to the Placement Agent $1,000 to conduct personal
background checks on the Company’s Officers and Directors using a background
investigation agency.  All reimbursements under this section shall be credited
against the Non-accountable Fee referenced in Section VII, subsection 5.
 
(c)           Subject to the other requirements set forth in this Agreement, the
Placement Agent may introduce investors to the Offering directly or through
other FINRA member broker-dealers. If the Placement Agent utilizes any
intermediaries, the Placement Agent shall be the Company’s point of contact, not
the intermediary, and the Placement Agent, not the Company, shall be responsible
for any compensation arrangement with the intermediary. The Company’s sole
compensation arrangement, responsibility and obligation are with the Placement
Agent.  The Placement Agent will disclose the identity and compensation
arrangements with all of its intermediaries in order to allow the Company to
adequately disclose such arrangements, where necessary.


(d)           If at any time during the term of this Agreement or within twelve
(12) months from the effective date of the termination of this Agreement, the
Company proposes to effect a financing, or future offering of securities,
contemplates conducting a financing of future offering of securities, receives
an offer to conduct such a financing or future offering of securities or to
engage an investment banking firm or broker dealer to provide any other services
to the Company (other than the services to be provided by Midtown hereunder
during the term of this Agreement), the Company shall offer to retain Midtown as
its advisor, investment banker or broker dealer in connection with such
financing or future offering of securities or the provision of such other
advisory services or other matter, upon such terms as the parties may mutually
agree, such terms to be set forth in a separate engagement letter or other
agreement between the parties.  Such offer shall be made in writing in order to
be effective.  The Company shall not offer to retain any other investment
banking firm or broker dealer in connection with any such financing or future
offering of securities or other matter on terms more favorable than those
discussed with Midtown without offering to retain Midtown on such more favorable
terms.  Midtown shall notify the Company within ten (10) days of its receipt of
the written offer contemplated above as to whether or not it agrees to accept
such retention.  If Midtown should decline such retention, the Company shall
have no further obligations to Midtown with respect to that particular offer,
except as specifically provided for herein.
 
 
7

--------------------------------------------------------------------------------

 

 
SECTION VIII


(a) The Company agrees to indemnify and hold harmless the Placement Agent, any
person who controls the Placement Agent within the meaning of the Securities
Act, Section 20(a) of the Exchange Act or any applicable statute, and each
partner, director, officer, employee, agent and representative of the Placement
Agent from and against any loss, damage, expense, liability or claim, or actions
or proceedings in respect thereof (including, without limitation, reasonable
attorneys’ fees and expenses incurred in investigating, preparing or defending
against any litigation commenced, collectively “Damages”) which any such person
or entity may incur or which may be made or brought against any such person
arising out of or based upon: (i) any material breach of any of the agreements,
representations or warranties of the Company contained in or contemplated by
this Agreement or the Subscription Documents, including, without limitation,
those arising out of or based on any alleged untrue statement of a material fact
or omission to state a material fact required to be stated in any document
prepared by the Company in connection with this Offering or the Subscription
Documents or necessary in order to make the statements appearing therein not
misleading in the light of the circumstances in which they were made, except
insofar as any loss, damage, expense, liability or claim, or actions or
proceedings arises out of or is based upon  any alleged untrue statement of a
material fact contained in information furnished in writing by the Placement
Agent, (ii) any violation of any federal or state securities laws attributable
to the Offering, or (iii) any violation of law by the Company or any affiliate
thereof, or any director, officer, employee, agent or representative of any of
them, related to or arising out of the Offering.  This indemnity agreement by,
and the agreements, warranties and representations of, the Company shall survive
the offer, sale and delivery of the Financing and the termination of this
Agreement and shall remain in full force and effect regardless of any
investigation made by or on behalf of any person indemnified hereunder, and
termination of this Agreement and acceptance of any payment for the Financing
hereunder.


(b) The Placement Agent agrees to indemnify and hold harmless the Company and
its affiliates, any person who controls any of them within the meaning of the
Securities Act, Section 20(a) of the Exchange Act or any applicable statute, and
each officer, director, employee, agent and representative of the Company or any
of its affiliates from and against any Damages which any such person or entity
may incur or which may be made or brought against any such person, but only to
the extent the same arises out of or is based upon: (i) any breach of any of the
agreements, representations or warranties of the Placement Agent contained in
this Agreement, or (ii) any untrue statement of a material fact in any
information provided to the Company in writing by the Placement Agent, expressly
for use in the documents prepared by the Company for distribution to
investors  in connection with this Offering.  This indemnity agreement by, and
the agreements, warranties and representations of, the Placement Agent shall
survive the offer, sale and delivery of the Financing and shall remain in full
force and effect regardless of any investigation made by or on behalf of any
person indemnified hereunder, and termination of this Agreement and acceptance
of any payment for the Financing hereunder.


(c) If any action is brought against a party (the “Indemnified Party”) in
respect of which indemnity may be sought against one or more other parties (the
“Indemnifying Party” or “Indemnifying Parties”), the Indemnified Party shall
promptly notify the Indemnifying Party or Parties in writing of the institution
of such action; provided, however, the failure to give such notice shall not
release the Indemnifying Party or Parties from its or their obligation to
indemnify the Indemnified Party hereunder except to the extent the Indemnifying
Party actually incurs damage by reason of such failure and shall not release the
Indemnifying Party or Parties from any other obligations or liabilities to the
Indemnified Party in any event.  The Indemnifying Party or Parties may at its or
their own expense elect to assume the defense of such action, including the
employment of counsel reasonably acceptable to the Indemnified Party; provided,
however, that no Indemnifying or Indemnified Party shall consent to the entry of
any judgment or enter into any settlement by which the other party is to be
bound without the prior written consent of such other party, which consent shall
not be unreasonably withheld.  In the event the Indemnifying Party or Parties
assume a defense hereunder, the Indemnified Party shall be entitled to retain
its own counsel in connection therewith and, except as provided below, shall
bear the fees and expenses of any such counsel, and counsel to the Indemnified
Party or Parties shall cooperate with such counsel to the Indemnifying Party in
connection with such proceeding.  If an Indemnified Party reasonably determines
that there are or may be differing or additional defenses available to the
Indemnified Party which are not available to the Indemnifying Party, or that
there is or may be a conflict between the respective positions of the
Indemnifying Party and of the Indemnified Party in conducting the defense of any
action, then the Indemnifying Party shall bear the reasonable fees and expenses
of any counsel retained by the Indemnified Party in connection with such
proceeding; provided that the Indemnifying Party shall not be liable for the
expense of more than one separate counsel in any one action.  All references to
the Indemnified Party contained in this paragraph (c) include, and extend to and
protect with equal effect, any persons who may control the Indemnified Party
within the meaning of the Securities Act, Section 20(a) of the Exchange Act or
any applicable statute, any successor to the Indemnified Party and each of its
partners, officers, directors, employees, agents and representatives.  The
indemnity agreements set forth in this Section VIII shall be in addition to any
other obligations or liabilities of the Indemnifying Party or Parties hereunder
or at common law or otherwise.  Notwithstanding anything herein to the contrary,
in no event shall the Placement Agent be obligated to indemnify any person or
entity in an amount in excess of the gross cash consideration received by the
Placement Agent for Services rendered hereunder.
 
 
8

--------------------------------------------------------------------------------

 

 
(d) Notwithstanding the provisions of paragraphs (a) and (b) hereof, no
Indemnified Party hereunder shall be entitled to or receive indemnification
pursuant to this Agreement if it is determined by a court of competent
jurisdiction (not subject to appeal) that the Damages in question were caused
primarily by the gross negligence or willful misconduct of such Indemnified
Party.


(e) If recovery is not available under the foregoing indemnification provisions
of this Section VIII, for any reason other than as specified therein, the party
entitled to indemnification by the terms thereof shall be entitled to
contribution to losses, damages, liabilities and expenses of the nature
contemplated by such indemnification provisions.  In determining the amount of
such contribution, there shall be considered the relative benefits received by
the Company on the one hand, and the Placement Agent on the other hand from the
Placement (which shall be deemed to be the portion of the proceeds of the
Placement realized by each party), the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, the relative
culpability of the parties, the relative benefits received by the parties and
any other equitable considerations appropriate under the circumstances.  No
party shall be liable for contribution with respect to any action or claim
settled without its consent.  Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties under this Section VIII, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section VIII or
otherwise.  For purposes of this Section VIII, each person, if any, who controls
a party to this Agreement within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act shall have the same rights to contribution
as that party to this Placement Agreement.


SECTION IX


All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person or
transmitted by facsimile transmission or the fifth calendar day after being
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the addresses herein above first mentioned or to such other address
as any party hereto shall designate to the other for such purpose herein set
forth.


SECTION X


Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
HILLSBOROUGH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.   If it becomes necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the prevailing
party may be awarded reasonable attorneys fees, expenses and costs.
 
 
9

--------------------------------------------------------------------------------

 

 
Confidentiality. The Placement Agent may acquire certain non-public information
respecting the business of the Company in connection with the performance of
services hereunder, including information, which is reasonably understood to be
proprietary or confidential in nature (collectively, “Confidential
Information”).  The Placement Agent hereby agrees that all Confidential
Information shall be kept strictly confidential by the Placement Agent and its
affiliates, members, partners, shareholders, managers, directors, officers,
employees, advisors, agents, and controlling persons (collectively,
“Representatives”), except that Confidential Information or portions thereof may
be (i) disclosed to Representatives who need to know such information for the
purpose of enabling the Placement Agent to perform services hereunder (it being
understood that prior to such disclosure, such Representative will be informed
by the Placement Agent of the confidential nature of such Confidential
Information and shall agree to be bound by this Agreement) or (ii) used by the
Placement Agent or representative for the sole purpose of the solicitation of
investors for future transactions.  The Placement Agent shall be responsible for
any breach of this provision by any of its Representatives.  For purposes
hereof, Confidential Information shall not include any information which (i) at
the time of disclosure or thereafter is or becomes generally known by the public
(other than as a result of its disclosure by the Placement Agent or its
Representatives), (ii) was or becomes available to the Placement Agent on a
non-confidential basis from a person who is not subject to a confidentiality
agreement concerning that information, or (iii) is required by law to be
disclosed by the Placement Agent (provided that if such disclosure is required
by order of a court or administrative agency, the Placement Agent shall notify
the Company as soon as possible so that the Company may seek a protective
order).


Assignments and Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  The rights and obligations of the parties under this Agreement may not
be assigned or delegated without the prior written consent of both parties, and
any purported assignment without such written consent shall be null and void.


Modification and Waiver.  Only an instrument in writing executed by the parties
hereto may amend this Agreement.  The failure of any party to insist upon strict
performance of any of the provisions of this Agreement shall not be construed as
a waiver of any subsequent default of the same or similar nature, or any other
nature.


Construction.  The captions used in this Agreement are provided for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.


Facsimile Signatures.  Facsimile transmission of any signed original document,
and re-transmission of any signed facsimile transmission, shall be the same as
delivery of an original.  At the request of either party, the parties shall
confirm facsimile transmitted signatures by signing an original document. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which taken together shall constitute one and the
same agreement. 


Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in any way impaired.


Exclusive.  The Company acknowledges and agrees that Midtown is being granted
exclusive rights with respect to the Services to be provided to the Company and
the Company is not free to engage other parties to provide services similar to
those being provided by Midtown hereunder without the prior written consent of
Midtown.
 
 
10

--------------------------------------------------------------------------------

 

 
Non-Circumvention.  The Company hereby irrevocably agrees not to circumvent,
avoid, bypass, or obviate, directly or indirectly, the intent of this Agreement.
The Company agrees not to accept any investment opportunity from any third party
to whom Placement Agent introduces to the Company (or whom the company has a
prior relationship with) without the consent of Placement Agent, unless for each
business opportunity accepted by the Company from a third party introduced by
Placement Agent or otherwise, the Company remits a term sheet and then a
contract which defines a mutually agreeable compensation structure for Placement
Agent.  In addition, the Company shall not work with, negotiate with or enter
into any financing whatsoever with any Investor, Consultant or Placement Agent
without Midtown’s prior written consent.  If the Company raises capital through
in any offering or sale of securities  while engaged with Midtown as the
exclusive Placement Agent, the Company shall pay to Midtown all of its fees in
Section VII, even if the Placement Agent has provided no assistance whatsoever
in raising such capital.


Survivability.  Neither the termination of this Agreement nor the completion of
any services to be provided by the Placement Agent hereunder, shall affect the
provisions of this Agreement that shall remain operative and in full force and
effect.


Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.




If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose within ten (10) days of the date hereof  or this Agreement shall be
withdrawn and become null and void.  The undersigned parties hereto have caused
this Agreement to be duly executed by their authorized representatives, pursuant
to corporate board approval and intend to be legally bound.
 

MAGNOLIASOLAR, INC.       
MIDTOWN PARTNERS & CO., LLC
 
 
 
/s/ Ashok K. Sood
   
/s/ Bruce Jordan
 
Ashok K. Sood, PhD
   
Bruce Jordan, President
     
Title
 










 
11



 

